DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of claims 19-20 in the reply filed on 12/16/2020 is acknowledged.  In view of the search results the Office has removed the request for restriction and has examined all of the presented claims.

Allowable Subject Matter
Claims 19-20 are allowed because the prior art, Ahner et al. (US 4,500,772), Pfeffer et al. (US 3,984,750), and Hosokawa (US 2016/0169081), alone or in combination, does not disclose the claimed method comprising: operating in a first operating mode to heat a cabin of a vehicle with an alternator of the vehicle responsive to a request for cabin heating within a threshold period of time of an engine cold-start of the vehicle, the first operating mode including: shorting an alternator output of an alternator of the vehicle to ground, and closing a coolant valve positioned between a coolant system of an engine of the vehicle and an alternator coolant circuit, the alternator coolant circuit flowing coolant heated by the alternator to a heater core of a cabin heater of the vehicle; and operating in a second operating mode to heat the cabin of the vehicle with the coolant system of the engine responsive to determining that coolant exiting the coolant system of the engine is greater than a threshold temperature, the second operating mode including: connecting the alternator output of the alternator 
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art, Ahner et al. (US 4,500,772), Pfeffer et al. (US 3,984,750), and Hosokawa (US 2016/0169081), alone or in combination, does not disclose the method and apparatus, as claimed, wherein the heat generating device can be controlled as to be activated or deactivated, in the Applicant’s case an alternator and the prior and EGR cooler during a second operational mode subsequent to the first operational mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahner et al. (US 4,500,772), Pfeffer et al. (US 3,984,750), and Hosokawa (US 2016/0169081).
Regarding claim 1, Ahner (A) discloses a method comprising: operating in a first operating mode to heat a cabin of a vehicle (Abstract) the first operating mode including using  the alternator coolant circuit flowing coolant heated by the alternator to a heater 
However, Pfeffer (P) discloses a method of improving the current-voltage characteristics of an alternator (Abstract) by shorting an alternator output of an alternator of the vehicle to ground (C2, L6-13).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to short or shunt a winding of the alternator of Ahner in order to increase the current and therefore the heat generated by the device aiding in heating the cabin.
Additionally, Hosokawa (H) discloses a method of controlling coolant flow through a heater core (Abstract)  requiring closing a coolant valve (14) positioned between a coolant system of an engine (10, Figure 4) of the vehicle and a heat generating coolant circuit ([0046]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the coolant circuit of Ahner to include a valve to solely utilize the heat from the either an EGR cooler or water cooled alternator to provide heat to the passengers in the instance when the IC engine is not properly warmed up and therefore unable to provide sufficient heat to perform such function. 
Regarding claim 2, Ahner (A), as modified, discloses the method of claim 1, wherein shorting the alternator output comprises controlling a contactor (P-55, Figure 1) to engage with the alternator to short a connection between the alternator (P-11, 12, i.e. 
Regarding claim 3, Ahner (A), as modified, discloses the method of claim 2, wherein the electrical load comprises a battery (P-C1, L68-C2, and L5) that is recharged via the alternator output when electrically connected to the alternator.  
Regarding claim 4, Ahner (A), as modified, discloses the  method of claim 1, wherein the alternator output (P-C2, L62-C3,L33) is connected to a rectifier (P-13, 14), and wherein shorting the alternator output comprises controlling a contactor (P-55, Figure 1)  to engage with a rectifier to short a connection between the rectifier and an electrical load of the rectifier.  
Regarding claim 7, Ahner (A), as modified, discloses the method of claim 1, wherein the first operating mode further includes determining that coolant in the alternator coolant circuit (H-EGR cooler would be the equivalent to the alternator in this case) is above a threshold temperature and, responsive to determining that the coolant in the alternator coolant circuit is above the threshold temperature, opening the coolant valve positioned between a coolant system of an engine of the vehicle and an alternator coolant circuit (H-[0050]).
Regarding claim 8, Ahner (A), as modified, discloses the method of claim 7, wherein the threshold temperature is selected based on a requested temperature for the cabin and/or a requested amount of heat to provide to the cabin ([0052]).  
Regarding claim 9, Ahner (A), as modified, discloses the method of claim 1, wherein the alternator coolant circuit (H-Arrows in Figure 4) includes a pump (H-13) positioned between the heater core (H-17)  and the alternator (H-16 i.e. EGR Cooler) 
Regarding claim 10, Ahner (A)  discloses an engine system of a vehicle comprising: an alternator (50, Figure 1) electrically connectable to one or more electrical components (C4,L43-47 i.e. battery) of the engine system and fluidically connected to an alternator coolant circuit; a cabin heater including a heater core fluidically connected to the alternator coolant circuit (C3,L47-53, a heater core is common in most automotive heating circuits and is assumed to be incorporated here);  but does not disclose a controller with computer readable instructions stored on non-transitory memory that, when executed during a first operating mode, cause the controller to: short an alternator output of an alternator of the vehicle to ground; and close a coolant valve positioned between a coolant system of an engine of the engine system and the alternator coolant circuit.  
However, Pfeffer (P) discloses a method of improving the current-voltage characteristics of an alternator (Abstract) by shorting an alternator output of an alternator of the vehicle to ground (C2, L6-13).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to short or shunt a winding of the alternator of Ahner in order to increase the current output and therefore the heat generated by the device.
Additionally, Hosokawa (H) discloses a coolant circuit (Abstract) with EGR cooler (equivalent to the alternator, as heat generating device) and a controller (50) with computer readable instructions stored on non-transitory memory that, when executed during a first operating mode, cause the controller to close a coolant valve (14, Figure 4) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the coolant circuit of Ahner to include a valve to solely utilize the heat from the either an EGR cooler or water cooled alternator to provide heat to the passengers in the instance when the IC engine is not properly warmed up and therefore unable to provide sufficient heat to perform such function. 
Regarding claim 11, Ahner (A), as modified, discloses the engine system of claim 10, further comprising a contactor (P-24) and a rectifier (P-13, 14), the rectifier providing a rectified voltage output for an electrical load when electrically connected to the alternator, wherein shorting the alternator output (P-11, 12, i.e. windings) comprises controlling the contactor to engage with the alternator to short a connection between the alternator and the rectifier (P-C2, L62-C3,L33).  
Regarding claim 12, Ahner (A), as modified, discloses the  engine system of claim 11, further comprising a battery, wherein the electrical load comprises the battery, the battery (A-C4,L43-47 ) being recharged via the alternator output when electrically connected to the alternator.  
Regarding claim 13, Ahner (A), as modified, discloses the engine system of claim 10, further comprising a rectifier (P-13, 14), the rectifier providing a rectified voltage output for an electrical load when electrically connected to the alternator, and wherein shorting the alternator output comprises controlling a contactor to engage with a rectifier to short a connection between the rectifier and an electrical load of the rectifier (P-C2, L62-C3, L33). 
Regarding claim 16, Ahner (A), as modified, discloses the engine system of claim 10, wherein the first operating mode further includes determining that coolant in the alternator coolant circuit (H-EGR cooler would be the equivalent to the alternator in this case) is above a threshold temperature and, responsive to determining that the coolant in the alternator coolant circuit is above the threshold temperature, opening the coolant valve positioned between a coolant system of the engine and an alternator coolant circuit (H-[0050]).
Regarding claim 17, Ahner (A), as modified, discloses the engine system of claim 16, wherein the threshold temperature is selected based on a requested temperature for the cabin and/or a requested amount of heat to provide to the cabin ([0052]).  
Regarding claim 18, Ahner (A), as modified, discloses the engine system of claim 10, wherein the alternator coolant circuit (H-Arrows in Figure 4)  includes a pump (H-13) positioned between the heater core (H-17)  and the alternator (H-16 i.e. EGR Cooler) and wherein the first operating mode further includes pumping coolant from the heater core to the alternator via the pump.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746